Name: 95/117/EC: Commission Decision of 30 March 1995 fixing the criteria for the testing of poultry for slaughter originating in a surveillance zone for Newcastle disease, in application of Article 5 (3) of Council Directive 91/494/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  economic analysis
 Date Published: 1995-04-08

 8.4.1995 EN Official Journal of the European Communities L 80/50 COMMISSION DECISION of 30 March 1995 fixing the criteria for the testing of poultry for slaughter originating in a surveillance zone for Newcastle disease, in application of Article 5 (3) of Council Directive 91/494/EEC (Text with EEA relevance) (95/117/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat (1), as last amended by Directive 93/121/EC (2), and in particular Article 5 (3) thereof, Whereas in application of the provisions of Article 5 (3) of Directive 91/494/EEC it is necessary to determine in particular the methodologies for the performance of virological tests for Newcastle disease; whereas in this regard it is appropriate to provide for details of the sampling procedure, the procedure for carrying out the tests and the interpretation of the test results; Whereas the Scientific Veterinary Committee was consulted and delivered its report on 12 December 1994; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In application of Article 5 (3) of Directive 91/494/EEC the virological sampling and testing to detect Newcastle disease virus must comply with the requirements of the Annex. Article 2 This Decision shall apply with effect from 1 April 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 35. (2) OJ No L 340, 31. 12. 1993, p. 39. ANNEX 1. Sampling At leat 60 samples comprising at least 30 cloacal swabs and 30 tracheal swabs shall be taken from each flock. At least 60 birds shall be sampled. The samples shall be taken five days before slaughter, and transported, chilled, but not frozen to the National Newcastle Disease Laboratory for testing. 2. Treatment of samples Not more than five samples of each type may be pooled. Swabs should be placed in sufficient antibiotic medium to ensure full immersion and after agitation left for about two hours at ambient temperature (or longer periods at 4o C) and then clarified by centrifugation (e.g. 800 to 1 000 x g for 10 minutes). 3. Antibiotic medium A typical example for cloacal swabs is: 10 000 units/ml penicillin, 10 mg/ml streptomycin, 0,25 mg/ml gentamycin and 5 000 units/ml mycostatin in phosphate buffered saline at pH 7,2 to 7,4. 50 Ã ¼g/ml oxytetracycline may be added. The antibiotic concentrations can be reduced five-fold for tracheal swabs. It is imperative when making the medium that the pH is checked after the addition of the antibiotics and re-adjusted. 4. Virus isolation in embryonated fowls' eggs The clarified supernatent fluid should be inoculated in 0,2 ml amounts into the allantoic cavity of each of a minimum of four embryonated, fowls' eggs which have been incubated for 8 to 11 days. Ideally, these eggs should be obtained from a specific pathogen free flock, but when this is impracticable it is acceptable to use eggs obtained from a flock shown to be free of antibodies to Newcastle disease virus. The inoculated eggs are held at 37 oC and candled daily. Eggs with dead or dying embryos as they arise, and all remaining eggs four days after inoculation, should be chilled to 4 oC and the allantoic-amniotic fluids tested for haemagglutination activity. 5. Interpretation The test should be regarded as negative if no haemagglutination activity is detected and no virus is isolated. Isolation of a Newcastle disease virus means that the flock is treated as a suspect flock and subjected to the requirements of Article 4 of Council Directive 92/66/EEC (1). If the virus proves to be of vaccinal origin, the sampling and testing should be repeated. (1) OJ No L 260, 5. 9. 1992, p. 1.